  19-36300-cgm              Doc 1038         Filed 06/03/21 Entered 06/03/21 17:18:00                            Main Document
                                                         Pg 1 of 4
                                                    UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF NEW YORK

In re: BARNEYS NEW YORK, INC., et al.                                                                   Case No. 19-36300 (CGM)
Debtors                                                                                         Reporting Period: 1/1/21 - 3/31/21

                                                                                             Federal Tax I.D. No. XX-XXXXXXX



                                         DEBTOR'S POST-CONFIRMATION
                                         QUARTERLY OPERATING REPORT
                                                FOR THE PERIOD
                                     FROM    1/1/2021     TO     3/31/2021



   Comes now the above-named debtor and files its Post-Confirmation Monthly Operating Report in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.


In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that I have examined the information contained in this
report and it is true and correct to the best of my knowledge.

Signed::   /s/                                                                              Date:                               5/20/2021

           Chris Good
                        Print Name

           Plan Administrator
                      Title




                                                                Page 1 of 4
     19-36300-cgm                   Doc 1038                Filed 06/03/21 Entered 06/03/21 17:18:00                                 Main Document
                                                                        Pg 2 of 4
QUESTIONNAIRE
                                                                                                                             YES           NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
                                                                                                                                           X
       the Plan of Reorganization during this reporting period?
2.     Are any post-confirmation sales or payroll taxes past due?                                                                          X
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?                                                X
4.     Is the Debtor current on all post-confirmation plan payments?                                                                       X




INSURANCE INFORMATION
                                                                                                                             YES           NO
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
                                                                                                                              X
       compensation, and other necessary insurance coverages in effect?
2.     Are all premium payments current?                                                                                      X




CONFIRMATION OF INSURANCE
                                                                                                                          Payment Amount        Delinquency
                        TYPE of POLICY              and            CARRIER                           Period of Coverage   and Frequency         Amount




                          DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:
       None




     Estimated Date of Filing the Application for Final Decree: 6/15/2021




                                                                                       Page 2 of 4
  19-36300-cgm             Doc 1038     Filed 06/03/21 Entered 06/03/21 17:18:00                                  Main Document
                                                    Pg 3 of 4
                                     CHAPTER 11 POST-CONFIRMATION

                           SCHEDULE OF RECEIPTS AND DISBURSEMENTS



                                                                                                                 QTD Total
1.   CASH (Beginning of Period)                                                                      $                832,056.61

2.   NET INCOME or NET RECEIPTS during the Period                                                    $                    284,974.66

3.   NET DISBURSEMENTS
     a.     Operating Expenses (Fees/Taxes):
            (i)   U.S. Trustee Quarterly Fees                                                        $                    (80,269.91)
            (ii)  Federal Taxes                                                                                                  -
            (iii) State Taxes                                                                                                    -
            (iv) Other Taxes                                                                                                     -

     b.     All Other Operating Expenses:                                                            $                  (449,533.14)

     c.     Plan Payments: (a)
            (i)   Administrative Claims                                                              $                    (30,133.22)
            (ii)  Class One                                                                                                      -
            (iii) Class Two                                                                                                      -
            (iv) Class Three                                                                                                     -
            (v)   Class Four                                                                                                     -

     Total Net Disbursements (Operating & Plan) (b)                                                  $                  (559,936.27)


4.   CASH (End of Period) (c)                                                                        $                    557,095.00

Note:
Pursuant to Order Authorizing Entry Into And Performance Under The Asset Purchase Agreement And Agency Agreement, Sale Of The
Debtors’ Assets, and Granting Related Relief (ECF. #494) entered on November 1, 2019, substantially all assets of the Debtors were
sold to the Buyer, and therefore any proceeds from and cost to liquidate the assets pertain to responsibility of the Buyer.


Footnote:


(a) This includes any and all disbursements made under the plan of reorganization or in the ordinary course of the reorganized debtor's
post-confirmation business, whether the disbursements are made through a trust, by a third party, or by the reorganized debtor.


(b) Excludes approximately $0.1mm of disbursed funds belonging to Great American; the gross amount of disbursements per bank
statements for existing operating accounts is $684,936.27; also excludes funds transferred from Professional Fee Escrow Account to
Disbursement Account


(c) Excludes funds associated with Professional Fee Escrow Account and Disbursement Account shown in page 4.




                                                                Page 3 of 4
  19-36300-cgm               Doc 1038        Filed 06/03/21 Entered 06/03/21 17:18:00                             Main Document
                                                         Pg 4 of 4
                                          CHAPTER 11 POST-CONFIRMATION
                                          BANK ACCOUNT RECONCILIATIONS


Bank Account Information
                                                                          Account              Account                Account
                                                                          #1                   #2                        (1)
                                                                                                                      #3
Name of Bank:                                                             Citibank, N.A.       Citibank, N.A.         Signature Bank

Account Number Ending:                                                    5070                 2464                   4656

Purpose of Account (Operating/Payroll/Tax)                                Operating            Professional Fee       Disbursement


Type of Account (e.g. checking)                                           Checking             Escrow                 Checking


1. Balance per Bank Statement                                                    $432,095.00            $798,009.54          $546,665.66
2. ADD: Deposits not credited                                                              -
3. SUBTRACT: Outstanding Checks                                                            -                                 ($74,421.26)
4. Other Reconciling Items                                                                 -
5. Quarter End Balance (Must Agree with Books)                                    432,095.00            $798,009.54          $472,244.40


Investment Account Information

                                                                                                                      Purchase
Bank / Account Name / Number                                                                                          Price
N/A




(1) $978,270.59 of funds were transferred from the escrow account for purpose of disbursements for resolved admin and priority claims;
total $506,026.19 was disbursed via checks, of which $74,421.26 worth of checks were outstanding as of the quarter end




                                                                Page 4 of 4
